


Exhibit 10.14

 

[*]=CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

AltiGen Communications, Inc.

FISERV RESELLER AGREEMENT

 

THIS FISERV DIRECT APPLICATION RESELLER AGREEMENT, together with any
Applications, Addenda and Exhibits (“Agreement”) is made and entered into as of
this 28th day of August, 2009 (the “Effective Date”) by and between ALTIGEN
COMMUNICATIONS, INC., a Delaware Corporation with principal offices at 4555
Cushing Parkway, Fremont, California 94538 (“AltiGen”) and Fiserv
Solutions, Inc., a Wisconsin Corporation, with offices at 455 Gulph Road, King
of Prussia, Pennsylvania 19406 (“Fiserv”). AltiGen and Fiserv shall also be
referred to individually as a “Party” or, together, as “Parties” to this
Agreement; and

 

WHEREAS, AltiGen manufactures, licenses, sells and provides a full line of
Products (as hereinafter defined) directly and through authorized distributors
and through a network of Affiliates (as hereinafter defined); and

 

WHEREAS, Fiserv and its Affiliates desire to acquire such Products for resale
and for their own internal end-use; and

 

WHEREAS, AltiGen desires to sell and license Products to Fiserv and its
Affiliates and to allow Fiserv and its Affiliates to resell products to clients;

 

NOW THEREFORE, in consideration of the above premises and the terms and
conditions set forth herein, AltiGen and Fiserv agree as follows:

 

1.                                      DEFINITIONS

 

1.1.                 Affiliate refers to any business entity which a Party
directly or indirectly controls, is controlled by, or is under common control
with such Party, where “control” means ownership of 50% or more of the
outstanding voting securities or ownership interest of such entity.

 

1.2                    End User means a current or prospective client who, in
accordance with Section 8.4 of this Agreement, (1) licenses Products for
Internal Use (rather than distribution or resale), (2) licenses Products for use
in a service bureau environment, or (3) accesses and uses Products in a service
bureau environment.

 

1.3                    Internal Use means use for purposes which do not directly
produce revenue for the End User, and specifically excludes resale and
distribution of Products.

 

1.4                    Intellectual Property means any patent, copyright, trade
name, trade mark, trade secret, know-how, mask work or any other intellectual
property right or proprietary information or technology, whether registered or
unregistered.

 

1.5                    Product means software program packages, software
licenses and physical computer hardware, including (1) a program code, on CD-ROM
(the “Program”); (2) physical computer hardware including computer boards,
computer power supply, and computer cables and other equipment (“Equipment”);
and (3) instruction booklets and other information prepared for Fiserv and/or
End-Users concerning the use of the Software program and computer hardware
(“Documentation”).  The Products include only those listed by title and
functional description on the “Product and Price List” attached hereto as
Exhibit A and any and all modifications, updates, upgrades, releases,
enhancements or versions made to such products provided under the applicable
Software Assurance Program (as defined below).

 

1

--------------------------------------------------------------------------------


 

1.6                    Territory means worldwide or other agreed upon
territories expressly set forth in an Exhibit to this Agreement.

 

1.7                    Price List refers to the applicable price list offered by
AltiGen to Fiserv for Products attached hereto as Exhibit A, as may be updated
in accordance with Section 4.1.

 

1.8                    Business Partners means any third party that has entered
into a partnership agreement with Fiserv to provide ConvergeIT services and
support, Product support and/or IP telephony services and support, and any other
third party reseller of Fiserv that has entered into a reseller agreement with
Fiserv; provided, that in each case, any such agreement shall not grant to such
third party any rights beyond the scope of those rights granted in this
Agreement, and shall protect AltiGen’s rights and interests at least to the same
extent as this Agreement.

 

1.9                    Software Assurance Program means the program described on
Exhibit C hereof. AltiGen may from time to time request that Exhibit C be
modified. Any such modifications shall only be effective 90 days following
mutual agreement between the parties to such modification.  Any such
modifications shall only be applicable for End Users that enter into an
agreement with Fiserv after the effective date of such modification.

 

2.                                      GRANT OF DISTRIBUTION RIGHT

 

2.1                    Subject to the terms and conditions set forth in this
Agreement, AltiGen hereby grants to Fiserv a non-exclusive, non-transferable
right to (a) market and distribute the Products to End Users located in the
Territory either alone or as bundled with Fiserv’s, its Affiliates’ or third
party’s software, systems, or services (“Bundled Product”) and allow such End
Users to use the Products for Internal Use or use in a service bureau
environment, (b) resell Products to Fiserv Affiliates who shall market and
distribute the Products to End Users located in the Territory either alone or as
part of the Bundled Product and allow such End Users to use the Products for
Internal Use or use in a service bureau environment, (c) allow Business Partners
to market, distribute and resell Products to End Users located in the Territory
either alone or as part of the Bundled Product and allow such End Users to use
the Products for Internal Use or use in a service bureau environment, (d) use
the Products in either an in house or application services provider environment
to provide access to the Products to End Users, (e) use the Products for
Fiserv’s and its Affiliates’ internal purposes, (f) configure, update and
integrate the Products with the Bundled Product, (g) use the Products as
described in Sections 2.2, 2.5 and 2.6 below, and (h) make reasonable quantities
of the Products and use such copies for archive, back-up or emergency restart
purposes, to replace copies made on defective media, or to create copies from a
golden master for distribution purposes.    Fiserv shall not, directly or
indirectly, solicit sales of the Products outside of the Territory without the
prior written consent of AltiGen.  AltiGen retains the right to sell the
Products directly to other organizations in the Territory that are not clients
of Fiserv or one of its Affiliates  for core account processing services,
including, by way of illustration but not limitation, original equipment
manufacturers.  Fiserv shall have no right to modify the Product or
Documentation without the prior written approval of AltiGen.  Except as
expressly permitted under this Agreement, Fiserv shall not, and shall not permit
End Users, Business Partners, or its Affiliates to (a) reverse engineer,
de-compile, translate, disassemble or otherwise reduce the Product to
human-perceivable form, or to encourage or assist third parties in doing so,
(b) copy, modify, or create derivative works of the Product unless specifically
permitted herein, (c) except to the extent Fiserv re-brands or private labels
the Products as specified in Sections 2.3, 2.5, and 10.1 hereof, obscure, alter,
or modify in any way any proprietary or copyright notices found on or in the
Product,  (d) rent,  lease, lend, or sublicense the Product; provided that for
clarity, a license or right to use for a term shall not be considered a rental
or lease for purposes of this Section, (e) disclose the results of any
benchmarking of the Product, or use such results for its own competing software
development activities, without the prior written permission of AltiGen; or
(f) attempt to circumvent any use restrictions on the Product.  All rights not
expressly granted herein are retained by AltiGen.

 

2

--------------------------------------------------------------------------------


 

2.2                    AltiGen grants to Fiserv a non-exclusive right and
license to use the Products for the purpose of performing sales demonstrations,
training, and support of End Users.  AltiGen shall provide reasonable numbers of
demonstration copies of the software and software license portion of the
Products, at no charge, to Fiserv to be used in marketing the Products.

 

2.3                    AltiGen shall provide Fiserv all marketing and
promotional Documentation, technical and other information reasonably necessary
to assist Fiserv in marketing the Products, at no charge to Fiserv.  Fiserv may
in its sole discretion re-brand or re-work such materials for distribution to
End Users, provided that any reasonable AltiGen copyright or proprietary notices
reasonably necessary to preserve AltiGen’s rights and interests in the Products
and Documentation are not altered or removed.

 

2.4                    Any business unit, division, product line, or Affiliate
of Fiserv may participate in this Agreement in its sole discretion.  For
purposes of this Agreement, “Fiserv” shall include within its meaning each of
the business units, divisions, product lines, and Affiliates, as appropriate.

 

2.5                    Fiserv may in its sole discretion, re-brand or private
label the Products or other items related to the Products individually and/or as
part of the Bundled Products as Fiserv, in its sole discretion, determines is
appropriate, provided that any reasonable AltiGen copyright or proprietary
notices reasonably necessary to preserve AltiGen’s rights and interests in the
Products are not altered or removed.  Fiserv shall also have the right to
customize the Products for the benefit of any End User.

 

2.6                    Fiserv may allow any Business Partner to access the
Products and provide installation, maintenance, support and other services to
any End User.

 

3.                                      OWNERSHIP

 

Except for the rights specified in this Agreement, AltiGen does not grant to
Fiserv any rights in or to any Intellectual Property related to the Products,
Documentation, Programs, or to any materials furnished hereunder.  The
Intellectual Property embodied in the Product, and Programs, all modifications
thereto, and all Documentation thereof, is proprietary to AltiGen, and AltiGen
retains all right, title and interest in and to such Intellectual Property.

 

4.                                      PRICES AND PAYMENTS

 

4.1                    Prices.  Fiserv shall pay AltiGen, for each Product, the
Fiserv list price for the Product as set forth on Exhibit A.  The AltiGen Price
List is subject to change no more than one time per year upon ninety (90) days
prior written notice to Fiserv; provided, however, unless otherwise agreed to by
Fiserv, any such increase shall not exceed, in the aggregate for all Product
list prices, the lesser of [***] or [********************************].  AltiGen
shall honor any proposal provided to a current or prospective End User or order
provided to or by Fiserv or a current or prospective End User during the period
prior to the effective date of such increase.  Orders requesting delivery after
expiration of the 90 day period specified in notice of a price or discount
change will be charged at the new price.

 

4.2                    Fiserv Pricing.  Fiserv is free to determine its own
resale prices for the Products and the Software Assurance Program. Although
AltiGen may publish suggested list prices, these are suggestions only and are
not binding in any way.

 

4.3                    Payment.  AltiGen shall invoice Fiserv on a monthly basis
for all Products licensed or distributed by Fiserv and for all Software
Assurance Program fees accrued during the previous month.  Payment in full for
each Product purchased directly from AltiGen or it Affiliates shall be made in
U.S. dollars and is due and payable within thirty (30) days of the date of the
invoice (“Due Date”); provided that Fiserv may withhold amounts disputed in good
faith. Fiserv must have taken delivery of all Products itemized within the
invoice prior to remitting the full payment.  If the whole or any part of any

 

3

--------------------------------------------------------------------------------


 

undisputed invoice remains outstanding for 30 days or more, Fiserv shall pay an
agreed finance charge calculated at the rate of one percent (1%) per part or
complete month on the overdue balance, or the largest amount allowed by law,
whichever is less.

 

4.4                    Taxes.  Prices calculated in accordance with Exhibit A
are exclusive of all applicable taxes.  Fiserv agrees to pay all taxes
associated with the marketing, distribution and delivery of the Products
ordered, including but not limited to sales, use, excise, added value and
similar taxes and all customs, duties or governmental impositions, but excluding
taxes on AltiGen’s income.  Any tax or duty AltiGen may be required to collect
or pay upon the marketing or delivery of the Products shall be paid by Fiserv
and such sums shall be due and payable to AltiGen at the time the applicable
invoice is paid as described above.  If claiming a tax exemption, Fiserv must
provide AltiGen with valid tax exemption certificates.

 

4.5                    Revenue Targets.  AltiGen and Fiserv agree to work
together in good faith to establish certain mutually agreeable revenue targets
and related terms and conditions.  Any such targets and terms and conditions
shall only be effective if set forth in a mutually agreeable amendment to this
Agreement signed by AltiGen and Fiserv.

 

5.                                      PRODUCT CHANGES

 

5.1                    AltiGen shall have the right to announce new Products to
which the terms and conditions of this Agreement do not apply.  The parties
agree that additional Products may be added to the Agreement by execution of an
appendix to this Agreement setting forth any special terms, conditions,
modifications or deletions necessary for the additional Products and mutually
agreed to by the parties.  AltiGen agrees to notify Fiserv about new Products
prior to announcing them to the general public.  AltiGen will give prompt
written notice to Fiserv of any new Products.

 

5.2                    Subject to Fiserv paying all undisputed amounts for the
services described in the Software Assurance Program in accordance with the
terms of this Agreement. AltiGen shall provide to Fiserv and all End Users all
services described in the Software Assurance Program, including the following: 
(i) AltiGen shall notify Fiserv of Upgrades (defined as a newly released version
of the Product) and Updates (as defined below) relating to the Products;
(ii) AltiGen shall provide to Fiserv copies of each released modification, bug
fix, and update to the Products (but excluding Upgrades) (“Updates”) and Upgrade
before or at the same time as provided to other resellers generally, and assist
Fiserv in the detection and correction of defects in the Products.  Such Updates
shall include any necessary changes to comply with US laws and regulations
applicable to the Products; (iii) AltiGen agrees that any such Upgrades or
Updates shall not minimize any Product functionality; (iv) AltiGen agrees to
provide Fiserv with written or other applicable Documentation that it may
develop in its sole discretion concerning any Upgrades or Updates, and (v) all
such Upgrades and Updates shall become part of the Products upon delivery and
shall be subject to the terms and conditions of this Agreement.  AltiGen shall
have the right to modify AltiGen Products and/or the Documentation thereof at
any time, in its sole discretion, provided, however, that AltiGen will give
prompt written notice to Fiserv of any such changes and Fiserv and its End Users
will be provided with all such Updates as provided above.

 

5.3                    Subject to Fiserv paying all undisputed amounts for the
services described in the Software Assurance Program in accordance with the
terms of this Agreement, AltiGen shall provide the sales support described in
Exhibit B hereto to Fiserv and/or Business Partners (but not its End Users)
during the term of this Agreement. AltiGen may provide End Users with support
and maintenance under a separate agreement on a fee basis. For the avoidance of
doubt, such support shall include the current and one prior version of each
Product.  AltiGen shall provide Fiserv with the most recent version of its
software portion of the Products for Fiserv’s support of its End-Users.

 

4

--------------------------------------------------------------------------------


 

6.                                      DIRECT PURCHASES

 

6.1                    Procedure.  All orders for Products placed by Fiserv
shall be in writing.  Subject to Section 6.4 hereof, AltiGen shall perform its
obligations under each order.  In the event AltiGen is unable to provide the
exact Products ordered by Fiserv or the End User, AltiGen may upon notice to
Fiserv and agreement by Fiserv and the End User, substitute certain Products
with other products of equal or better functionality and performance at no
additional charge.

 

6.2                    Controlling Terms.  The terms and conditions of this
Agreement, shall apply to each order accepted or shipped by AltiGen hereunder.
Any terms or conditions appearing on the face or reverse side of any purchase
order, acknowledgment, or confirmation that are different from or in addition to
those required hereunder shall not be binding on the parties, unless signed and
returned, or unless both parties hereto expressly agree in a separate writing to
be bound by such separate or additional terms and conditions.

 

6.3                    Fiserv Order Cancellation.  Orders submitted to AltiGen
may be canceled without penalty if written notice of cancellation is given to
AltiGen and the notice is received by AltiGen at least three (3) days prior to
the scheduled shipment date.  Orders canceled less than three (3) days prior to
the scheduled shipment date will be subject to a cancellation payment of [*****]
of the invoice value of the portion of the canceled order that includes
Equipment supplied by third parties.  In no event may Fiserv cancel any order or
any portion of an order after shipment.

 

6.4                    Product Availability.  AltiGen will use commercially
reasonable efforts to fill orders for Products and meet requests for shipment
dates subject to Product availability and AltiGen production and supply
schedules.   Should orders for Products exceed AltiGen’s available inventory,
AltiGen will allocate its available inventory and make deliveries on a basis
AltiGen deems equitable, in its sole discretion, and without liability to Fiserv
on account of the method of allocation chosen or its implementation. 
Notwithstanding the foregoing, AltiGen agrees to ship all Products within 30
days of order date; provided, however, in the event AltiGen is unable to ship
all Products within such period of time, AltiGen shall notify Fiserv as soon as
AltiGen becomes aware of such inability and Fiserv and Altigen will negotiate in
good faith to agree to extend the shipping timeline.  Fiserv will not be
responsible for payment on any filing error that was filed incorrectly by
AltiGen.

 

6.5                    Delivery. AltiGen will ship Products F.O.B. destination. 
Fiserv may change the designated locations by providing AltiGen with written
notice of such change, and the notice is received by AltiGen at least three
(3) days prior to the estimated shipment dates.

 

6.6                    Security Interest.  In the event that AltiGen extends
credit to Fiserv for Product purchases, Fiserv grants AltiGen, as security for
Fiserv’s obligations hereunder, a purchase money security interest in (i) the
Products to be acquired from AltiGen under the Agreement or any extension of the
Agreement and (ii) the proceeds of such Products.  Upon AltiGen’s request,
Fiserv agrees to execute and cause to be filed all instruments or documents
(including without limitation financing statements) necessary to perfect any
such security interest.

 

7.                                      [INTENTIONALLY OMITTED.]

 

8.                                      FISERV OBLIGATIONS

 

8.1                    Point of Sale Reports.  During the term of this
Agreement, Fiserv shall provide to AltiGen one monthly report for Fiserv and all
Affiliates in Electronic format (email) containing the following information for
the previous month:  (i) the destination company’s (End User’s) name, (ii) the
“ship to” address,  zip code and area code and (iii) the part number of the
Products shipped.  Such report, with respect to a calendar month, shall be
delivered to AltiGen no later than the tenth (10th) day of the following
calendar month.

 

8.2                    Spares Inventory. Fiserv and/or Business Partner shall
maintain at all times an adequate supply of spare parts and Product in the event
of any End User repair or warranty claims. AltiGen will provide

 

5

--------------------------------------------------------------------------------


 

a recommended list as appropriate.  AltiGen will provide the spare inventory at
the price set forth on the Price List to Fiserv and/or the Business Partner.

 

8.3                    Tax resale certificate. Fiserv shall provide a tax resale
certificate for each state that product will be shipped to by AltiGen, prior to
the acceptance or processing on any Fiserv orders.

 

8.4                    Fiserv agrees to enter into an agreement with each End
User that licenses or receives access to the Products, which agreement will
contain terms that are at least as protective of AltiGen’s rights and interests
as those terms set forth in this Agreement and shall include terms that do not
materially differ from those set forth on Exhibit D.  Fiserv shall be solely
responsible for any limitation of liability, disclaimer, and/or warranty
provisions provided in its End User Agreements (and consequences thereof) that
materially differ from AltiGen’s standard end user license agreement, a copy of
which the parties acknowledge has been provided to Fiserv.  Upon the prior
written request of AltiGen, no more than 3 times per year, Fiserv agrees to
provide AltiGen with a copy of the relevant portion of Fiserv’s then current
model End User Agreement applicable to the license and/or distribution of the
Products to End Users.

 

9.                                      ALTIGEN OBLIGATIONS

 

9.1                    AltiGen shall provide, at Fiserv’s option and with the
sole cost to Fiserv being the reimbursement by Fiserv of AltiGen’s reasonable
travel related expenses, two training sessions per year relating to AltiGen
Products for up to 15 employees of Fiserv at a mutually agreed time and an
agreed upon location.  If requested by Fiserv, AltiGen may provide additional
training at AltiGen’s standard charges.  All travel related expenses shall be in
accordance with Fiserv’s then current expense reimbursement policies, a current
copy of which has been provided to AltiGen, provided that Fiserv may update such
policy from time to time by providing a revised copy to AltiGen.

 

9.2                    AltiGen shall have appropriate qualified personnel
knowledgeable about new developments relating to AltiGen Products trained to
provide support and maintenance relating to AltiGen Products.

 

9.3                    AltiGen shall promptly notify Fiserv of any material
problems relating to AltiGen Products of which AltiGen is advised or aware.

 

9.4              AltiGen shall provide a Web link to the Fiserv designated
website from the business partner page or some other appropriate page of
AltiGen’s website.

 

9.5              AltiGen shall provide Fiserv with all reasonably necessary
access to the Products (solely as provided herein), at no charge, to enable
Fiserv to market and demonstrate the Products.

 

9.6              AltiGen shall provide Fiserv with all reasonably necessary
assistance needed by Fiserv to integrate the Products into the Bundled Products
at no charge to Fiserv.  In addition, AltiGen shall provide Fiserv with all
reasonably necessary assistance needed by Fiserv to convert End Users to the
Products or Bundled Products, as applicable, provided that each party shall bear
its own costs in connection with such conversion and such conversion shall be
performed in accordance with a project plan mutually agreeable to the parties.

 

9.7              AltiGen agrees for a period of one year after installation to
promptly repair or replace at no cost to Fiserv or any End User any portion of
the Products that include Equipment supplied by third parties that do not
operate in accordance with the user manual or any materials provided with the
Products.

 

9.8              With respect to a particular Product for an End User, AltiGen
agrees to begin providing services described in the Software Assurance Program
and to start billing for such services on the earlier of (i) 90 days after the
applicable Product is registered with AltiGen, and (ii) notice (which may be via
email or telephone) that the Product is being used by the End User in live
production.

 

6

--------------------------------------------------------------------------------


 

9.9              In the event Fiserv requests commercially reasonable updates or
other developments to the Products, AltiGen will perform such development within
a reasonable period of time and in any event within a time period required to
comply with any applicable legal, regulatory or other requirement, guideline, or
recommendation, at reasonable, mutually agreed upon fees, provided that the
agreement of AltiGen will not be unreasonably withheld or unduly delayed.

 

9.10        AltiGen agrees to within 2 years of the Effective Date provide for
periodic independent audits of its operations, which shall include an annual
SAS-70 Type II.   Notwithstanding the foregoing, AltiGen agrees to take all
actions needed in preparation of the SAS-70 Type II audit as promptly as
possible following the Effective Date.  Fiserv agrees to pay AltiGen [*****] on
the day the first SAS 70 Type II engagement begins provided that AltiGen
provides Fiserv with reasonable proof of such engagement.  AltiGen shall pay for
all successive audits.  AltiGen shall provide Fiserv with a copy of such
independent audit report of the AltiGen service center providing Services within
a reasonable time after its completion.  If material deficiencies affecting the
Products or related services are noted in such audit report, AltiGen will
develop and implement an action plan to address and resolve any such
deficiencies within a commercially reasonable time at AltiGen’s expense.  Fiserv
agrees to pay AltiGen [*****] after any material deficiencies in the first SAS
70 Type II audit are remedied to the auditor’s satisfaction.

 

9.11        AltiGen agrees to as promptly as possible take all actions needed to
create contingency plans, recovery plans, and property risk controls
(“Contingency Plans”) and to have such Contingency Plans implemented no later
than 1 year from the Effective Date.  AltiGen will, throughout the term of this
Agreement, maintain its current Contingency Plans to help ensure AltiGen’s
continued and uninterrupted performance of the obligations of this Agreement. 
Beginning on the 1 year anniversary of the Effective Date, the Contingency Plans
must be delivered to Fiserv within 30 days of request from Fiserv.  In the event
Fiserv objects to any Contingency Plan or any portion thereof in writing,
AltiGen shall respond in writing within 30 days of Fiserv’s objection, and the
parties will work together in good faith to address any such objection.  AltiGen
will work with Fiserv in good faith to further develop such Contingency Plans
and adapt them as necessary to meet Fiserv’s requirements at the expense of
AltiGen.

 

9.12        During the term of this Agreement and for long as AltiGen is
performing its obligations hereunder, AltiGen shall secure and maintain at its
own expense insurance of the following types and amounts:

 

(a)                                              Commercial General Liability
(“CGL”) Insurance in an amount of $1,000,000 per occurrence, subject to a
$2,000,000 general aggregate covering, without limitation, bodily injury
(including death), personal injury, defamation, property damage, contractual
liability and products/completed operations coverage.

 

(b)                                             Workers Compensation — Coverage
A - Statutory limits.

 

Employer’s Liability — Coverage B

 

Bodily Injury by Accident - $1,000,000 each accident

 

Bodily Injury by Disease - $1,000,000 policy limit

 

Bodily Injury by Disease - $1,000,000 each employee

 

(c)                                  Commercial Automobile Liability Insurance
in an amount of $1,000,000 combined single limit covering bodily injury
(including death) and property damage for all owned, hired, and non-owned
vehicles used by AltiGen.

 

7

--------------------------------------------------------------------------------


 

(d)                               Umbrella Liability Insurance with respect to
the liability coverage required in subsections (a), (b), and (c) herein in an
amount of $5,000,000 combined single limit per occurrence and in the aggregate.

 

(e)                                Commercial Crime Insurance, in an amount of
$1,000,000 per claim

 

(f)                                  Claims Made Annual Aggregate Errors and
Omissions including cyber liability coverage with per claim limits of
$1,000,000.

 

Fiserv and its subsidiaries and their respective successors, and each of their
respective directors, officers, employees, and agents shall be named as
additional insured on the CGL policy.  All of the foregoing policies shall be
issued by insurance companies having an “A-” rating or better by A.M. Best
Company.  These insurance provisions set forth the minimum amounts and scopes of
coverage to be maintained by AltiGen and are not to be construed in any way as a
limitation on its liability under any services agreement.  Any and all
deductibles specified in the above-referenced insurance policies shall be
assumed by and are for the account of AltiGen.  All insurance coverage shall be
primary and will not participate with nor will be excess over any valid and
collectable insurance or program of self-insurance carried or maintained by
Fiserv.  AltiGen shall furnish standard Accord Certificates of Insurance
evidencing all of the foregoing insurance coverage prior to execution of this
Agreement.  Each certificate must specify that at least 30 days’ prior written
notice shall be given to Fiserv in the event of any material change or
cancellation of coverage for any reason.  All of the above-described policies
shall provide that no less than thirty (30) days prior written notice of
cancellation, material modification, reduction in coverage, or non-renewal shall
be given to Fiserv.

 

9.13              Notice.  AltiGen agrees to provide Fiserv with prompt written
notice upon AltiGen, or any of its officers, directors, employees, or
shareholders, individually or as a group, owning more than 49% of the
outstanding voting securities of AltiGen becoming aware of any fact,
circumstance, offer or event that could reasonably be expected to lead to or
result in a change of control of AltiGen or the business of AltiGen that is the
subject matter of this Agreement (e.g., a sale of assets), including, without
limitation, by way of merger, sale of stock or sale of assets of AltiGen. 
Relevant information, including a detailed description of the fact,
circumstance, offer or event (to the extent that such information is provided to
AltiGen prior to the execution of any non-disclosure agreement or
after execution of any non-disclosure agreement that allows such disclosure),
shall be provided within the notice to Fiserv; provided that AltiGen shall only
be relieved of providing such description if such information is provided after
execution of any non-disclosure agreement if such agreement prohibits such
disclosure despite AltiGen’s commercially reasonable efforts to allow such
disclosure.

 

10.                               TRADEMARKS AND CONFIDENTIAL INFORMATION

 

10.1              Trademarks.  AltiGen shall have and retain sole ownership of
AltiGen’s logo, trade names and trademarks (“Trademarks”), including the
goodwill pertaining thereto.  AltiGen hereby grants to Fiserv the limited right
to use and display the Trademarks solely in connection with and solely to the
extent reasonably necessary for the marketing, distribution, and support of the
Products within the Territory in accordance with the terms and conditions of
this Agreement, and subject to any quality controls of AltiGen provided to
Fiserv in writing. Subject to such terms and conditions, Fiserv may market,
distribute, and support the Products under the Trademarks or on a private label
basis as described herein, provided that any AltiGen copyright or proprietary
notices necessary to preserve AltiGen’s rights and interests in the Products are
not altered or removed.  With the exception of the Bundled Product, Fiserv may
not affix any of the Trademarks to any non-AltiGen products without AltiGen’s
prior written consent.  Prior to the first use, Fiserv shall provide to AltiGen
a copy of any promotional advertising and other materials using or displaying
the Trademarks or referring to Fiserv as an authorized AltiGen reseller, which
shall be subject to AltiGen’s prior written approval, which approval will not be
unreasonably withheld or unduly delayed.

 

8

--------------------------------------------------------------------------------


 

10.2              Confidential Information.  During the term of this Agreement,
each party (“Recipient”) will maintain in confidence any confidential or
proprietary information of the other party (“Discloser”) disclosed to it
including, without limitation, the Product and any information regarding
scientific, engineering, manufacturing, marketing, business plans, financial or
personnel matters relating to Discloser or its end user customers, whether in
oral, written, graphic or electronic form (“Confidential Information”). 
Recipient agrees to hold as confidential all Confidential Information it
receives from the Discloser.  All Confidential Information shall remain the
property of Discloser or its suppliers and licensors.  Recipient will use the
same care and discretion to avoid disclosure of Confidential Information as it
uses with its own similar information that it does not wish disclosed, but in no
event less than a reasonable standard of care.  Recipient may only use
Confidential Information in accordance with the purpose of this Agreement. 
AltiGen specifically agrees that it will not use or disclose any non-public
personal information about End Users in any manner prohibited by Title V of the
Gramm-Leach-Bliley Act or the regulations issued thereunder.  Recipient may
disclose Confidential Information to: (i) its and its affiliates’ employees,
attorneys and accountants who have a need to know; (ii) any Business Partner as
needed for such Business Partner to market and distribute the Product or
otherwise provide services to any End User and any other purpose for which such
Business Partner may have a need to know; and (iii) any other party with
Discloser’s prior written consent.  Before disclosure to any of the above
parties, Recipient will have a written agreement with or other obligation of
confidentiality from such party sufficient to require that party to treat
Confidential Information in accordance with this Agreement.  Recipient may
disclose Confidential Information to the extent required by law.  However,
Recipient agrees to give Discloser prompt notice, if legally permissible, so
that Discloser may seek a protective order.  At Recipient’s option, Confidential
Information will be returned to Discloser or destroyed (except as may be
contained in back-up files created in the ordinary course of business that are
recycled in the ordinary course of business over a 30- to 90-day period) at the
termination or expiration of this Agreement and, upon Discloser’s request,
Recipient will certify to Discloser in writing that it has complied with the
requirements of this sentence.  The provisions of this sub-section survive any
termination or expiration of this Agreement.

 

10.3              AltiGen and Fiserv agree to keep the terms and conditions of
this Agreement confidential.

 

10.4              Exceptions.  The obligations of confidentiality contained in
Section 10.2 will not apply to the extent that it can be established that such
Confidential Information:

 

(a)          was already known to Recipient, other than under an obligation of
confidentiality, at the time of disclosure by Discloser;

 

(b)         was generally available to the public or otherwise part of the
public domain at the time of its disclosure to Recipient without breach of this
Agreement;

 

(c)          became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any breach of this
Agreement;

 

(d)         was disclosed to Recipient, other than under an obligation of
confidentiality, by a third party; or

 

(e)          was or is independently developed by Recipient without use of or
reference to Confidential Information.

 

10.5              AltiGen has implemented and shall maintain an information
security program that is designed to meet the following objectives:  (i) protect
the security and confidentiality of customer information (as defined in GLB);
(ii) protect against any anticipated threats or hazards to the security or
integrity of such information; (iii) protect against unauthorized access to or
use of such information that could result in substantial harm or inconvenience
to any customer; and (iv) ensure the proper disposal of “consumer information”
(information obtained from “consumer reports” as defined in the Fair Credit
Reporting Act).  Upon Fiserv’s written request, AltiGen shall allow Fiserv to
review any associated audit reports, summaries of test results or equivalent
measures taken by AltiGen to assess whether its information security program
meets the foregoing objectives.  AltiGen shall also take appropriate actions to
address incidents of unauthorized access to Fiserv’s and its End User’s
“sensitive customer information” (as defined in GLB), including notification to
Fiserv as soon as possible of

 

9

--------------------------------------------------------------------------------


 

any such incident.  Within 30 days of Fiserv’s written request, AltiGen shall
provide to Fiserv a summary of AltiGen’s written information security plan for
the applicable Products received by Fiserv and its End Users, and thereafter
upon Fiserv’s request will provide updates on the status of such information
security plan.

 

11.                               INDEMNIFICATION

 

11.1              AltiGen Indemnity.  Subject to the limitations set forth
herein below, AltiGen shall defend, indemnify and hold harmless Fiserv, its
Affiliates, Business Partners, and End Users with respect to any damages, costs,
expenses (including reasonable attorneys’ fees), claims, suits or proceedings
brought against Fiserv, or any Affiliate, Business Partner or End User to the
extent it is based upon a claim that any Product (whether in object or source
code) used, licensed, or resold pursuant to this Agreement infringes upon any
U.S. or Canadian patent, trademark, copyright, trade secret or other
intellectual property right of any third party. Fiserv shall (i) promptly notify
AltiGen in writing of such claim, suit or proceeding; (ii) give AltiGen the
right to control and direct investigation, preparation, defense and settlement
of any claim, suit or proceeding; and (iii) give reasonable assistance and
reasonable cooperation for the defense of same at AltiGen’s expense.  AltiGen
shall not be liable for settlements incurred by Fiserv without AltiGen’s prior
written authorization.  If a Product is, or in AltiGen’s opinion might be, held
to infringe as set forth above, AltiGen shall, at its option, replace or modify
such Product so as to avoid infringement, or procure the right for Fiserv,
Business Partners, and End Users to continue the use, license and resell such
Product.  If neither of such alternatives is, in AltiGen’s opinion, reasonably
possible, the infringing Product shall be returned to AltiGen, and AltiGen’s
sole liability, in addition to its obligation set forth above, shall be to
refund the purchase price and any recurring fees paid for such Products by
Fiserv and End User.

 

11.2              Exclusions.  AltiGen is not liable under Section 11.1 for
alleged infringements based upon or attributable to: (i) Fiserv specifications
or designs for which AltiGen has given Fiserv notice of Intellectual Property
issues or concerns; (ii) services, upgrades, changes or modifications to the
Products by Fiserv or any third party; (iii) use of the Products in combination
with products or services not furnished by AltiGen where such infringement
results from such combination, including without limitation with respect to
Bundled Products; or (iv) use of Products in a manner not authorized by AltiGen
hereunder.

 

11.3             Entire Liability and Limitation.  THE FOREGOING SECTIONS 11.1
AND 11.2 STATE THE SOLE AND EXCLUSIVE REMEDY OF FISERV AND THE ENTIRE LIABILITY
AND OBLIGATION OF ALTIGEN WITH RESPECT TO INFRINGEMENT OR CLAIMS OF INFRINGEMENT
OF ANY PATENT, COPYRIGHT, TRADE SECRET OR OTHER INTELLECTUAL PROPERTY RIGHT BY
THE PRODUCTS OR ANY PART THEREOF.

 

11.4             Fiserv shall indemnify and hold harmless AltiGen against any
and all claims by End Users arising out of the performance and non-performance
of the Product provided by AltiGen, provided that the indemnity listed herein
shall not preclude Fiserv’s recovery of damages from AltiGen pursuant to the
terms and conditions of this Agreement.

 

12.                               WARRANTY

 

12.1              Except as set forth in Section 9.7, AltiGen represents and
warrants to Fiserv that the Products will perform in accordance with its
functional specifications, Documentation, sales literature, and the exhibits to
this Agreement, and according to the terms and conditions specified therein. 
AltiGen agrees to promptly correct any material defects or malfunctions with the
Product in accordance to the functional specifications without charge to Fiserv
or End Users.

 

12.2              AltiGen represents and warrants to Fiserv that it has the
right to license and provide use of the Products and the other rights granted
hereunder.

 

10

--------------------------------------------------------------------------------

 

12.3              AltiGen represents and warrants to Fiserv that the Products,
at the time of shipment to Fiserv or when downloaded from the AltiGen website,
do not contain any pre-programmed devices that have the purpose of causing the
products to be erased, become inoperable, or incapable of processing, and the
Products do not include viruses that can be detected by commercially reasonable
and industry standard anti-virus software.

 

12.4              Each Party represents and warrants to the other Party that
services rendered under this Agreement shall be performed in a workmanlike and
professional manner in accordance with industry standards.

 

12.5              Each Party represents and warrants to the other Party that it
will perform the obligations of this Agreement in compliance with all U.S.
federal laws, rules, and regulations applicable to the performance of those
obligations.

 

12.6              AltiGen represents and warrants to Fiserv that:  the Products
will comply in all material respects with laws, rules, and regulations generally
applicable to End Users clients in the industry in which the functionality is
intended to be used.

 

12.7              AltiGen and Fiserv each represent and warrant that (a) no
contractual obligations exist that would prevent it from entering into this
Agreement; and (b) it has the requisite authority to execute, deliver, and
perform its obligations under this Agreement.

 

12.8              Limitations and Disclaimer.  EXCEPT FOR THE WARRANTIES SET
FORTH IN THIS AGREEMENT, TO THE GREATEST EXTENT POSSIBLE UNDER APPLICABLE LAW,
ALTIGEN EXPRESSLY DISCLAIMS ALL WARRANTIES, WHETHER EXPRESSED OR IMPLIED, ORAL
OR WRITTEN, OR ARISING BY CUSTOM, STATUTE, OR OTHERWISE RELATING TO THE SUBJECT
MATTER OF THIS AGREEMENT, AND FURTHER EXPRESSLY EXCLUDES ANY WARRANTY OF
NON-INFRINGEMENT, FITNESS FOR A PARTICULAR PURPOSE, TITLE, OR MERCHANTABILITY.

 

13.                               LIMITATION ON LIABILITY

 

13.1              Waiver of Consequential Damages.  WITH THE EXCEPTION OF EITHER
PARTY’S OBLIGATIONS PURSUANT TO SECTION 11, OR CLAIMS BY EITHER PARTY PURSUANT
TO SECTION 10, IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
ANY INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION ANY
LOSS OF INCOME, LOSS OF PROFITS OR LOSS OF DATA, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT.

 

13.2              Limitation of Liability.  WITH THE EXCEPTION OF EITHER PARTY’S
OBLIGATIONS PURSUANT TO SECTION 11, OR CLAIMS BY EITHER PARTY PURSUANT TO
SECTION 10, EACH PARTY’S TOTAL LIABILITY TO THE OTHER PARTY OR ANY THIRD PARTY
HEREUNDER SHALL NOT EXCEED THE (A) WITH RESPECT TO THE PROGRAM,
[*****************************************], (B) WITH RESPECT TO EQUIPMENT,
[*****************************************], AND (C) WITH RESPECT TO ALL OTHER
CLAIMS OR OBLIGATIONS, [***********************************************].

 

14.                               TERM AND TERMINATION

 

14.1              Term.  Subject to the provisions of Sections 14.2 and 14.3
below, this Agreement is valid for a term of 10 years from the Effective Date
and shall be renewed automatically for additional 5 year terms unless either
party provides the other party with 90 days written notice prior to the end of
the initial term or any subsequent term of the Agreement.

 

14.2              Termination for Cause.

 

11

--------------------------------------------------------------------------------


 

(a)  AltiGen may terminate the Agreement for cause if Fiserv fails to meet its
payment obligations for undisputed invoices under the Agreement and such failure
continues for thirty (30) days following receipt of written notice from AltiGen.

 

(b)  Either party may terminate this Agreement for cause upon sixty (60) days
written notice to the other party if such other party materially breaches this
Agreement and such material breach is not cured within the sixty (60) day period
following delivery of notice.

 

(c)  Either party shall have the right to terminate this Agreement immediately
upon written notice in the event the other party becomes subject to any
bankruptcy or insolvency proceeding under Federal or State statute, and such
petition is not dismissed within sixty (60) days.

 

(d)  Fiserv may terminate the Agreement in accordance with Section 15.9.

 

14.3              Effect of Termination.  For a period of sixty (60) days
following termination of this Agreement, Fiserv and/or its Business Partners may
distribute any Products in their possession at the time of termination.  In
addition, Fiserv shall be entitled to retain existing copies of the Product to
provide services to End Users until expiration of Fiserv’s agreement with such
End User.  AltiGen shall apply the value of any returned Products to any
outstanding credit balance in Fiserv’s account, and shall refund Fiserv for the
value of the returned Products.  The termination of this Agreement shall not act
to terminate the licenses granted to End Users pursuant to this Agreement or the
End User Agreement.  Upon termination or expiration of this Agreement, AltiGen
agrees to provide maintenance services and support to Fiserv with respect to
Products, so long as AltiGen provides such maintenance services generally to its
End-Users for Products, and provided that Fiserv remains current in the payment
of all applicable maintenance fees charged by AltiGen in accordance with the
applicable Software Assurance Program and this Agreement.

 

14.4              AltiGen will (i) subject to Fiserv paying all undisputed
amounts for the services described in the Software Assurance Program in
accordance with the terms of this Agreement, continue to provide the technical
support described in Exhibit B hereto and Updates to Fiserv, and (ii) continue
to allow Fiserv and its End Users to use the Products, in each case until the
earlier to occur of (x) with respect to an individual End User, termination or
expiration of an applicable agreement between Fiserv and the End User,  or (y) 5
years from the effective date of termination, to enable Fiserv to satisfy its
obligations under its agreements with End Users and to transition to a third
party.  Accordingly, Fiserv will continue to make payments as provided herein
during any such allowed period.

 

14.5              AltiGen agrees to at Fiserv’s expense have escrowed the source
code and all available relevant explanations and Documentation for the source
code for the Product, along with future enhancement to Product functionality and
all Documentation necessary to enable and run the Product (collectively, the
“Source Code”) so that the Source Code for the Product functionality will be
released for Fiserv’s benefit upon those events and pursuant to those terms and
conditions set forth in the escrow agreement entered into by each of AltiGen,
Fiserv and the escrow agent.

 

15.                               MISCELLANEOUS

 

15.1              Non-exclusivity.  AltiGen retains the right to market,
distribute, and support the Products in the Territory directly to or through any
person or entity on any terms deemed desirable by AltiGen in its sole
discretion.  Fiserv retains the right to market, distribute and support any
products or services that compete with the Products in the Territory.

 

15.2              Modification and Amendment.  Except with respect to Exhibit A
hereof, this Agreement may be modified or amended only in writing by the consent
of both parties.

 

15.3              Survival.  All rights and obligations of the parties under
this Agreement that, by their nature, do not terminate with the expiration or
termination of this Agreement shall survive the expiration or termination of
this Agreement.

 

12

--------------------------------------------------------------------------------


 

15.4              Governing Law.  This Agreement is made in accordance with and
shall be governed and construed under the laws of the State of New York, without
reference to principles related to conflict of laws.

 

15.5              Toll Fraud. Fiserv is forbidden from stating or implying that
AltiGen Products provide immunity from fraudulent intrusion (Toll Fraud). Fiserv
must use this language on all sales materials and contracts involving AltiGen
Products. AltiGen will not accept liability for any damages, including long
distance charges, which result from unauthorized and/or unlawful use.

 

15.6              Notices.  All notices, demands, or consents required or
permitted under this Agreement shall be in writing and shall be delivered
personally or sent by a national overnight courier service or by registered or
certified, return receipt requested mail to the other party at the addresses
first set forth above.  All notices, demands, or consents shall be effective
upon receipt.

 

15.7              No Partnership of Joint Venture.  No agency, employment,
partnership, joint venture, or other joint relationship is created hereby, it
being understood that Fiserv and AltiGen are independent contractors vis-à-vis
one another and that neither has any authority to bind the other in any respect
whatsoever.

 

15.8              Force Majeure.  Neither party shall be deemed to be in default
of or to have breached any provision of this Agreement as a result of any delay,
failure in performance, or interruption of service resulting directly or
indirectly from acts of God, acts of civil or military authority, civil
disturbance, war, strikes or other labor disputes, fires, transportation
contingencies, laws, regulations, acts or orders of any government agency or
official thereof, other catastrophes or any other circumstances beyond the
party’s reasonable control.

 

15.9              Assignment.

 

(a)  Fiserv may not assign this Agreement whether by operation of law or
otherwise or any of its rights, duties or obligations under this Agreement to
any third party without AltiGen’s prior written consent, which consent shall not
be unreasonably withheld.  Notwithstanding the foregoing, Fiserv may assign its
rights and delegate its obligations under this Agreement upon at least ten
(10) days’ prior written notice to AltiGen to a purchaser of all or
substantially all of its voting stock or capital assets or to an entity with
which such party merges or is consolidated, or to any Affiliate;

 

(b)  AltiGen may not sell, assign, transfer, pledge or otherwise dispose of this
Agreement, whether pursuant to a change of control, by operation of law, or
otherwise, without Fiserv’s prior written consent, which consent may be withheld
in Fiserv’s sole discretion; provided, however, in the event of any assignment
by AltiGen hereunder, Fiserv may terminate this Agreement upon ninety (90) days
notice to AltiGen.

 

(c)  Any attempt to so assign in contravention of the Agreement shall be void.

 

15.10        Severability and Waiver.  In the event any provision of this
Agreement is held to be invalid or unenforceable, the valid or enforceable
portion thereof and the remaining provisions of this Agreement will remain in
full force and effect.  Any waiver (express or implied) by any party of any
default or breach of this Agreement shall not constitute a waiver of any other
or subsequent default or breach.

 

15.11        Entire Agreement.  This Agreement and all Exhibits referred to
herein embody the entire understanding of the parties with respect to the
subject matter hereof and shall supersede all previous communications,
representations or understandings, either oral or written, between the parties
relating to the subject matter hereof.

 

13

--------------------------------------------------------------------------------


 

15.12       Headings.  The section headings appearing in this Agreement are
inserted only as a matter of convenience and in no way define, limit, construe
or describe the scope or intent of any such section nor in any way affect this
Agreement.

 

15.13       Prevailing Party.  The prevailing party in an action brought against
the other to enforce the terms of this Agreement or any rights or obligations
hereunder, shall be entitled to receive its reasonable costs and expenses of
bringing such action including its reasonable attorney’s fees.

 

15.14       Non-Solicit.  Neither party shall, without the other party’s prior
written consent, directly or indirectly, solicit for employment or hire any
Restricted Employee (as defined herein) while such person is employed by the
other party and for the 12-month period starting on the earlier of:
(i) termination of such Restricted Employee’s employment with the non-hiring
party, or (ii) termination or expiration of this Agreement.  The foregoing shall
not apply to the hiring of Restricted Employees that respond to Internet or
other advertisements of general circulation not specifically targeted at such
employees, and with respect to Fiserv as the hiring party shall only apply to
the Fiserv service centers participating in this Agreement. “Restricted
Employee” means any former or current employee of a party or its affiliates that
the non-hiring party became aware of or came into contact with during each
party’s performance of its obligations under this Agreement.

 

15.15       Subcontracting.  AltiGen may not subcontract all or any portion of
the performance of the services pursuant to the Agreement without the prior
written consent of Fiserv.  Any subcontractors shall be required to comply with
all applicable terms and conditions of this Agreement, and AltiGen shall remain
primarily liable for the performance of any such subcontractors.

 

15.16       Publicity.  AltiGen shall not use Fiserv’s name, trademarks or
service marks, or refer to Fiserv directly or indirectly in any media release,
public announcement, or public disclosure relating to this Agreement, including
in any promotional or marketing materials, customer lists, business
presentations, or public or private web site display, without the prior written
consent of Fiserv to each such use or release.

 

15.17       Independent Contractors.  AltiGen and Fiserv expressly agree they
are acting as independent contractors and under no circumstances shall any of
the employees of one party be deemed the employee of the other for any purpose. 
This Agreement shall not be construed as authority of either party to act for
the other party in any agency or other capacity, or to make commitments of any
kind for the account of or on behalf of the other except as expressly authorized
herein.

 

15.18       Advertising.  Neither Party shall use the other’s Parties name or
the fact that they have entered into this Agreement, in any press releases,
advertisement or announcement without the other Parties prior written consent.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement,
including the Exhibits hereto, and incorporated herein by reference, as of the
date first written above.

 

ALTIGEN COMMUNICATIONS, INC.

 

FISERV SOLUTIONS, INC.

 

 

 

/s/ Jeremiah Fleming

 

/s/ Joe Antellocy

Signed

 

Signed

 

 

 

Jeremiah Fleming

 

Joe Antellocy

Print Name

 

Print Name

 

 

 

President & COO

 

Authorized Signatory

Title

 

Title

 

 

 

9-2-09

 

8-28-09

Date

 

Date

 

14

--------------------------------------------------------------------------------

 


EXHIBIT A


 

ALTIGEN FISERV PRICE LIST

 

Payment from Fiserv to AltiGen will follow the terms described in Section 4 of
this Agreement.  All AltiGen Product licenses are sold as concurrent licenses to
all End Users.

 

Fee for Fiserv internal use of the Products

 

[**]for Product and Software Assurance Program

 

 

 

Fee for End Users

 

Set forth in Detail Components List

 

Detail Components List

 

15

--------------------------------------------------------------------------------


 

[g350282kk05i001.jpg]

 

Effective August 28, 2009

 

AltiGen Communications, Inc.

FISERV Price Guide

 

Part 1 - Servers, Board, and Phones

 

 

 

 

 

 

 

Price

 

Part Number

 

Description

 

Product

 

SA

 

OFFICE Servers

 

ALTI-OFFICE2G-R1

 

8 PCI Slots IP-PBX with License Bundle (24ST/20AV/1AC)

 

Note: 1-2

 

[********

]

[********

]]

ALTI-OFFICE3G-R2

 

15 PCI Slots IP-PBX with License Bundle (24ST/20AV/1AC)

 

Note: 1-3

 

[********

]

[********

]

 

 

 

 

 

 

 

 

 

 

Telephony Boards for OFFICE Servers

 

ALTI-TTAS-12-B

 

Triton 12 port Analog Extension Board, Rev. B

 

Note: 1-5

 

[********

]

N/A

 

ALTI-TTRS-12

 

Triton 12 Session Resource Board

 

Note: 1-6

 

[********

]

N/A

 

ALTI-TTAT-8

 

Triton 8 port Analog Trunk Board – Loopstart Only

 

Note: 1-7

 

[********

]

N/A

 

ALTI-TTAT-12

 

Triton 12 port Analog Trunk Board – Loopstart Only

 

Note: 1-8

 

[********

]

N/A

 

ALTI-TTAT-12GS

 

Triton 12 port Analog Trunk Board – Loopstart / Groundstart

 

Note: 1-8

 

[********

]

N/A

 

ALTI-T1E1-1

 

Triton T1/E1/PRI Board

 

Note: 1-9

 

[********

]

N/A

 

ALTI-TTIP

 

Triton VoIP Board (12 G.723/729/711 or 30 G.711)

 

Note: 1-10

 

[********

]

N/A

 

ALTI-CONF-30

 

Triton 30 Party MeetMe Conference Board

 

Note: 1-11

 

[********

]

N/A

 

 

 

 

 

 

 

 

 

 

 

MAX1000 System and Access Boards

 

ALTI-MAX1000-A3

 

MAX1000 Server with License Bundle (8ST/8AV/1AC)

 

 

 

[********

]

[********

]

ALTI-MAX1000-R1

 

MAX1000R Server with RAID1 and License Bundle (8ST/8AV/1AC)

 

 

 

[********

]

[********

]

ALTI-M0404-T1E1

 

MAX Access Board 4 Analog Trunk / 4 Analog Ext. / 1T1E1 Port

 

 

 

[********

]

N/A

 

ALTI-M0804

 

MAX Access Board, 8 Analog Trunk / 4 Analog Ext. Port

 

 

 

[********

]

N/A

 

ALTI-M0408

 

MAX Access Board, 4 Analog Trunk / 8 Analog Ext. Port

 

 

 

[********

]

N/A

 

ALTI-M0012

 

MAX Access Board, 12 Analog Ext. Port

 

 

 

[********

]

N/A

 

ALTI-MAXWMB

 

MAX1000 Wall Mount Bracket

 

 

 

[********

]

N/A

 

 

 

 

 

 

 

 

 

 

 

Phones and Accessories

 

ALTI-IP710

 

IP710 IP Phone

 

 

 

[********

]

N/A

 

ALTI-IP705

 

IP705 IP Phone

 

 

 

[********

]

N/A

 

ALTI-AT510

 

AltiTouch 510 Analog Speaker phone with headset port

 

 

 

[********

]

NA

 

MSC-IP7XXPOE-CL2

 

PoE Module for IP7xx series IP Phone, Class-2

 

 

 

[********

]

N/A

 

MSC-IP710WMB-05

 

IP710 Wall Mount Bracket, 5 per pack

 

 

 

[********

]

N/A

 

 

--------------------------------------------------------------------------------

Notes

1-2)

2x80GB SATA RAID1, 2x400W Hot Swap Redundant Power

1-3)

3x80GB SATA RAID1+Hot Spare, 2x460W Redundant Power

1-5)

ALTI-TTAS-12-B only supported in Release 5.0A UPDATE4 and above.

1-6)

A resource board is required for supervisor silent monitoring or barge-in agent
conversation, or for extra conference bridges.

1-7)

ALTI-TTAT-8 is supported in Release 5.0A UPDATE2 and above.

1-8)

ALTI-TTAT-12 and ALTI-TTAT-12GS are supported in Release 4.0A and above.

1-9)

T1/PRI is supported in Release 4.0 or higher, E1/PRI is supported in Release 4.5
and higher

1-10)

In Release 5.0(A) and above, ALTI-TTIP can be configured as either 12 port
G.723/G.279/G.711 or 30 port G.711.

1-11)

ALTI-CONF-30 is supported in Release 5.1 and above.

 

16

--------------------------------------------------------------------------------


 

Part 2— Station and Workgroup Agent Licenses

 

 

 

 

 

 

 

Price

 

Part Number

 

Description

 

Product

 

SA

 

Station Licenses

 

ALTI-STATION-01

 

01 Station Licenses

 

 

 

[********

]

[********

]

ALTI-STATION-03

 

03 Station Licenses

 

 

 

[********

]

[********

]

ALTI-STATION-05

 

05 Station Licenses

 

 

 

[********

]

[********

]

ALTI-STATION-10

 

10 Station Licenses

 

 

 

[********

]

[********

]

ALTI-STATION-20

 

20 Station Licenses

 

 

 

[********

]

[********

]

ALTI-STATION-40

 

40 Station Licenses

 

 

 

[********

]

[********

]

ACC Seat Licenses (R5.0~6.0)

 

ACC-SEAT500-01

 

1 ACC 5.x Agent License

 

 

 

[********

]

[********

]

ACC-SEAT500-05

 

5 ACC 5.x Agent License

 

 

 

[********

]

[********

]

ACC-SEAT500-10

 

10 ACC 5.x Agent License

 

 

 

[********

]

[********

]

ACC-SEAT500-20

 

20 ACC 5.x Agent License

 

 

 

[********

]

[********

]

ACM Seat Licenses (R5.0~6.0)

 

ACM-SEAT500-01

 

1 ACM 5.x Agent License

 

 

 

[********

]

[********

]

ACM-SEAT500-05

 

5 ACM 5.x Agent License

 

 

 

[********

]

[********

]

ACM-SEAT500-10

 

10 ACM 5.x Agent License

 

 

 

[********

]

[********

]

ACM-SEAT500-20

 

20 ACM 5.x Agent License

 

 

 

[********

]

[********

]

ACC to ACM Agent Seat Migration Licenses (R5.0~6.0)

 

ACM-SEAT500-MIG-01

 

1 ACC Agent Migrate to ACM Agent License

 

 

 

[********

]

[********

]

ACM-SEAT500-MIG-05

 

5 ACC Agent Migrate to ACM Agent License

 

 

 

[********

]

[********

]

ACM-SEAT500-MIG-10

 

10 ACC Agent Migrate to ACM Agent License

 

 

 

[********

]

[********

]

ACM-SEAT500-MIG-20

 

20 ACC Agent Migrate to ACM Agent License

 

 

 

[********

]

[********

]

 

Part 3— Client Application Licenses

 

 

 

 

 

 

 

Price

 

Part Number

 

Description

 

Product

 

SA

 

AltiConsole Licenses

 

ALTI-CONSOLE-01

 

1 AltiConsole License

 

 

 

[********

]

[********

]

ALTI-CONSOLE-05

 

5 AltiConsole License

 

 

 

[********

]

[********

]

ALTI-CONSOLE-10

 

10 AltiConsole License

 

 

 

[********

]

[********

]

MaxCommunicator Licenses (R6.0 and above)

 

ALTI-MAXCOMM-01

 

1 MaxCommunicator License

 

 

 

[********

]

[********

]

ALTI-MAXCOMM-03

 

3 MaxCommunicator License

 

 

 

[********

]

[********

]

ALTI-MAXCOMM-05

 

5 MaxCommunicator License

 

 

 

[********

]

[********

]

ALTI-MAXCOMM-10

 

10 MaxCommunicator License

 

 

 

[********

]

[********

]

ALTI-MAXCOMM-20

 

20 MaxCommunicator License

 

 

 

[********

]

[********

]

ALTI-MAXCOMM-40

 

40 MaxCommunicator License

 

 

 

[********

]

[********

]

AltiView Licenses (R5.0~5.2 but not 6.0)

 

ALTI-VIEW-01

 

1 AltiView License

 

 

 

[********

]

[********

]

ALTI-VIEW-03

 

3 AltiView License

 

 

 

[********

]

[********

]

ALTI-VIEW-05

 

5 AltiView License

 

 

 

[********

]

[********

]

ALTI-VIEW-10

 

10 AltiView License

 

 

 

[********

]

[********

]

ALTI-VIEW-20

 

20 AltiView License

 

 

 

[********

]

[********

]

ALTI-VIEW-40

 

40 AltiView License

 

 

 

[********

]

[********

]

AltiAgent Licenses

 

ALTI-AGENT-01

 

1 AltiAgent License

 

 

 

[********

]

[********

]

ALTI-AGENT-05

 

5 AltiAgent License

 

 

 

[********

]

[********

]

ALTI-AGENT-10

 

10 AltiAgent License

 

 

 

[********

]

[********

]

ALTI-AGENT-20

 

20 AltiAgent License

 

 

 

[********

]

[********

]

IPTalk Softphone License

 

ALTI-IPTALK-01

 

1 IPTalk Softphone License

 

 

 

[********

]

[********

]

ALTI-IPTALK-03

 

3 IPTalk Softphone License

 

 

 

[********

]

[********

]

ALTI-IPTALK-05

 

5 IPTalk Softphone License

 

 

 

[********

]

[********

]

ALTI-IPTALK-10

 

10 IPTalk Softphone License

 

 

 

[********

]

[********

]

ALTI-IPTALK-20

 

20 IPTalk Softphone License

 

 

 

[********

]

[********

]

 

17

--------------------------------------------------------------------------------


 

AltiSupervisor Licenses

 

 

 

 

 

ALTI-SUPERVISOR-01

 

1 AltiSupervisor License

 

 

 

[********

]

[********

]

ALTI-SUPERVISOR-05

 

5 AltiSupervisor License

 

 

 

[********

]

[********

]

TAPI Integration Seat License (6.0 or above)

 

 

 

 

 

 

 

ALTI-TAPI-01

 

1 TAPI Client Seat License

 

 

 

[********

]

[********

]

ALTI-TAPI-05

 

5 TAPI Client Seat License

 

 

 

[********

]

[********

]

ALTI-TAPI-10

 

10 TAPI Client Seat License

 

 

 

[********

]

[********

]

ALTI-TAPI-30

 

30 TAPI Client Seat License

 

 

 

[********

]

[********

]

Client CTI Integration Connector (6.0 or above)

 

 

 

 

 

ALTI-CONNECTOR-01

 

1 CTI Integration Connector License

 

 

 

[********

]

[********

]

ALTI-CONNECTOR-03

 

3 CTI Integration Connector License

 

 

 

[********

]

[********

]

ALTI-CONNECTOR-05

 

5 CTI Integration Connector License

 

 

 

[********

]

[********

]

ALTI-CONNECTOR-10

 

10 CTI Integration Connector License

 

 

 

[********

]

[********

]

ALTI-CONNECTOR-30

 

30 CTI Integration Connector License

 

 

 

[********

]

[********

]

 

Note: This license is required for ACTI, Goldmine, and other application
integration except Outlook.

 

Part 4— Server Feature Licenses

 

 

 

 

 

 

 

Price

 

Part Number

 

Description

 

Product

 

SA

 

Multi-Site Alti-Enterprise License (R5.2/6.0)

 

ALTI-ENTERPRISE

 

Enterprise Manager Server License

 

 

 

[********

]

[********

]

Multi-Lingual Server License (R5.2/6.0)

 

ALTI-MLSERV

 

Multi-Lingual Server License

 

 

 

[********

]

[********

]

Centralized Recording Licenses - Concurrent

 

ALTI-RECSESSION-01

 

1 Concurrent Recording Session License

 

Note: 4-1

 

[********

]

[********

]

ALTI-RECSESSION-05

 

5 Concurrent Recording Session License

 

Note: 4-1

 

[********

]

[********

]

ALTI-RECSESSION-10

 

10 Concurrent Recording Session License

 

Note: 4-1

 

[********

]

[********

]

ALTI-RECSESSION-20

 

20 Concurrent Recording Session License

 

Note: 4-1

 

[********

]

[********

]

Centralized Recording Licenses — Dedicated Seat (R5.2/6.0)

 

ALTI-RECSEAT-01

 

1 Dedicated Recording Seat License

 

Note: 4-2

 

[********

]

[********

]

ALTI-RECSEAT-05

 

5 Dedicated Recording Seat License

 

Note: 4-2

 

[********

]

[********

]

ALTI-RECSEAT-10

 

10 Dedicated Recording Seat License

 

Note: 4-2

 

[********

]

[********

]

ALTI-RECSEAT-20

 

20 Dedicated Recording Seat License

 

Note: 4-2

 

[********

]

[********

]

SIP Trunking Licenses (R5.1~ 6.0)

 

ALTI-SIPTRUNK-01

 

1 SIP Trunking Session License

 

 

 

[********

]

[********

]

ALTI-SIPTRUNK-05

 

5 SIP Trunking Session License

 

 

 

[********

]

[********

]

ALTI-SIPTRUNK-10

 

10 SIP Trunking Session License

 

 

 

[********

]

[********

]

3rd Party SIP Device License (R5.2/6.0)

 

ALTI-SIPDEV-01

 

1 Third Party SIP Device Seat License

 

 

 

[********

]

[********

]

ALTI-SIPDEV-05

 

5 Third Party SIP Device Seat License

 

 

 

[********

]

[********

]

ALTI-SIPDEV-10

 

10 Third Party SIP Device Seat License

 

 

 

[********

]

[********

]

Exchange Integration Server License (6.0 or above)

 

ALTI-EXCHANGE-01

 

1 Exchange Integration Seat License

 

 

 

[********

]

[********

]

ALTI-EXCHANGE-05

 

5 Exchange Integration Seat License

 

 

 

[********

]

[********

]

ALTI-EXCHANGE-10

 

10 Exchange Integration Seat License

 

 

 

[********

]

[********

]

ALTI-EXCHANGE-30

 

30 Exchange Integration Seat License

 

 

 

[********

]

[********

]

ALTI-EXCHANGE-50

 

50 Exchange Integration Seat License

 

 

 

[********

]

[********

]

 

--------------------------------------------------------------------------------

Note:

4-1) This license is the same as ACM-RECLIC-xx.  It is recognized by ACM
5.0A/5.1 and ACC/ACM 5.2/6.0 systems.

4-2) Only supported in AltiWare ACC/ACM 5.2 or above

 

18

--------------------------------------------------------------------------------


 

Part 5— Upgrade, Migration, and Add-on Packages

 

 

 

 

 

 

 

Price

 

Part Number

 

Description

 

Product

 

SA

 

For Release 6.0

 

 

 

 

 

 

 

 

 

ALTI-ACM600-MIG

 

MAXCS ACC 6.0 to ACM 6.0 Server Base Migration Package

 

Note: 5-1

 

[********

]

N/A

 

ALTI-600UP-CD

 

MAXCS ACC/ACM 6.0 Upgrade Media Pack

 

Note: 5-2

 

[********

]

N/A

 

ALTI-CRA600

 

Call Router Advanced 6.0 Software with License

 

 

 

[********

]

[********

]

ALTI-RPT600

 

AltiReport 6.0 Software with License

 

 

 

[********

]

[********

]

ALTI-VRM600

 

VRManager 6.0 Software with License

 

 

 

[********

]

[********

]

 

 

 

 

 

 

 

 

 

 

For Release 5.2

 

 

 

 

 

 

 

 

 

ALTI-ACM520-MIG

 

ACC 5.2 to ACM 5.2 Server Base Migration Package

 

Note: 5-1

 

[********

]

N/A

 

ALTI-520UP-CD

 

ACC/ACM 5.1 to 5.2 Upgrade Media Pack

 

Note: 5-2

 

[********

]

N/A

 

ALTI-CRA520

 

Call Router Advanced 5.2 Software with License

 

 

 

[********

]

[********

]

ALTI-RPT520

 

AltiReport 5.2 Software with License

 

 

 

[********

]

[********

]

ALTI-VRM520

 

VRManager 5.2 Software with License

 

 

 

[********

]

[********

]

 

--------------------------------------------------------------------------------

Note:

5-1) Migration package includes software media, manual, and base license only.

Each ACC agent seat needs to have an ACM migration seat license.

5-2) Include CD media only.

 

Part 6— Peripherals and Documentation

 

 

 

 

 

 

 

Price

 

Part Number

 

Description

 

Product

 

SA

 

ALTI-PIF4

 

4 port Power Influence Filter

 

 

 

[********

]

N/A

 

ALTI-RF0012

 

RF Filter 12 ports

 

 

 

[********

]

N/A

 

ALTI-EI-BALUN

 

EI 7 Ohm DIN 1.6/5.6 coax to 120 twisted pair BALUN

 

Note: 6-1

 

[********

]

N/A

 

CBL-25M50-01

 

DB25 to 50-pin Telco cable, Male to Male (For Triton Boards)

 

 

 

[********

]

N/A

 

CBL -MVIP22-01

 

MVIP cable with 22 connectors

 

 

 

[********

]

N/A

 

CBL -P12DC-06

 

6 connector, PC to 12Vdc power supply cable for ALTI-TTAS-12-B

 

 

 

[********

]

N/A

 

MSC-PANEL-02

 

12 Port Connection Panel with 50-pin F Telco connector

 

 

 

[********

]

N/A

 

 

--------------------------------------------------------------------------------

Notes

6-1) Used with EI interface only.

 

Part 7— SDK Licenses

 

 

 

 

 

 

 

Price

 

SDK Licenses (Not available through Distribution)

 

Product

 

SA

 

ALTI-CLTSDK-01

 

1 Client Application SDK Session License

 

Note: 7-1

 

[********

]

[********

]

ALTI- CLTSDK-05

 

5 Client Application SDK Session License

 

Note: 7-1

 

[********

]

[********

]

ALTI- CLTSDK-10

 

10 Client Application SDK Session License

 

Note: 7-1

 

[********

]

[********

]

ALTI- APCSDK-01

 

1 Trunk Control APC SDK Session License

 

Note: 7-1

 

[********

]

[********

]

ALTI- APCSDK-05

 

5 Trunk Control APC SDK Session License

 

Note: 7-1

 

[********

]

[********

]

ALTI- APCSDK-10

 

10 Trunk Control APC SDK Session License

 

Note: 7-1

 

[********

]

[********

]

 

--------------------------------------------------------------------------------

Note:

7-1) Please contact AltiGen to order SDK licenses.  This part number is for
Release 5.0 and above..

 

19

--------------------------------------------------------------------------------

 

EXHIBIT B

 

SUPPORT AND MAINTENANCE

 

Subject to Fiserv paying all undisputed amounts for the services described in
the Software Assurance Program in accordance with the terms of this Agreement,
AltiGen will provide the following maintenance services to Fiserv and its
Business Partners.  AltiGen at its sole discretion may at some point offer
technical support directly to End Users on a fee basis agreed to by Fiserv and
AltiGen in writing.

 

Software Assurance Program.  Subject to the above payment requirements, AltiGen
shall provide all services described in the Software Assurance Program to Fiserv
and its Business Partners.

 

Telephone Support.  Telephone support from 5:00 a.m. through 5:00 p.m. Pacific
time, Monday through Friday, excluding the holidays set forth on a list provided
by AltiGen in writing no less than 90 days prior to the end of each calendar
year (“Holidays”).  After hours support provided at a mutually agreeable time
and material rate.

 

Response Times.  AltiGen shall respond to requests for support in accordance
with the following schedule based on the severity level set forth below.

 

Severity
Level

 

Classification

 

Description

 

REQUIRED
RESPONSE
TIME

 

 

 

 

 

 

 

1

 

Critical Or Major

 

A widespread disruption in use of Product affecting Fiserv, multiple End Users
and/or locations with significant impact upon operations. A temporary
work-around solution does not exist or is not feasible. Each such case must be
reported to AltiGen at a minimum via telephone

 

1 HOUR

 

 

 

 

 

 

 

2

 

Moderate

 

A limited disruption in use of Product affecting Fiserv, a single End User or
small group of End Users with minor impact upon operations. A temporary
work-around solution does not exist or is not feasible.

 

12 HOURS IF THE CALL IS RECEIVED FROM SUNDAY AT 8 PM TO THURSDAY AT 5 PM,
PACIFIC TIME, AND ON THE NEXT BUSINESS DAY FOR ALL CALLS RECEIVED OUTSIDE OF
THOSE HOURS

 

 

 

 

 

 

 

3

 

Minor

 

A disruption in use of Product with no appreciable impact on operations.

 

2 BUSINESS DAYS

 


SERVICE LEVEL COMMUNICATION PROTOCOLS


 

Whenever a service level event occurs, Fiserv or its Business Partner will
initiate communications with AltiGen according to the severity level protocols
set forth below. The Fiserv or Business Partner representative will state his or
her name, contact number, type of service level event, event description, when
the event started, all who are affected, and an estimate of the time required to
restore service.

 

The following severity level notification protocols establishes the
communications to be observed for all service level events.

 

20

--------------------------------------------------------------------------------



 


SEVERITY LEVEL 1 PROTOCOL

 

When

 

To

 

How

 

What

 

 

 

 

 

 

 

1 hour from event occurrence

 

Initial escalation to AltiGen contact

 

Call is to be made to the AltiGen Technical Support queue. If no answer, voice
message with call back number will be left.

 

Phone

 

Description of problem, End Users affected by problem, Current version, Status

 

 

 

 

 

 

 

On the hour, every hour until use of Product restoration

 

Initial escalation to AltiGen contact

 

Phone or Email

 

Description of problem, Status, etc

 

 

 

 

 

 

 

Root cause analysis begins upon issue resolution; use commercially reasonable
efforts to complete within 3 business days

 

Initial escalation to AltiGen contact

 

Email

 

Chronology of events, Root cause, Preventive steps

 

21

--------------------------------------------------------------------------------



 


SEVERITY LEVEL 2 PROTOCOL

 

When

 

To

 

How

 

What

 

 

 

 

 

 

 

12 HOURS if the call is received from Sunday at 8 pm to Thursday at 5 pm,
pacific time, and on the next business day for all calls received outside of
those hours

 

Initial escalation to AltiGen contact

 

Call is to be made to the AltiGen Technical Support queue. If no answer, voice
message with call back number will be left.

 

Phone & Online

 

Description of problem, End Users affected by problem, Current version, Status

 

 

 

 

 

 

 

Root cause analysis begins upon issue resolution; use commercially reasonable
efforts to complete within 5 business days

 

Initial escalation to AltiGen contact

 

Email

 

Chronology of events, Root cause, Preventive steps

 


SEVERITY LEVEL 3 PROTOCOL

 

When

 

To

 

How

 

What

 

 

 

 

 

 

 

2 business days from event occurrence

 

Initial escalation to AltiGen contact

 

Call is to be made to the AltiGen Technical Support queue. If no answer, voice
message with call back number will be left.

 

Phone & Online

 

Description of problem, Department(s) affected by problem, Current version,
Status

 

 

 

 

 

 

 

When use of Product restoration is complete

 

Initial escalation to AltiGen contact

 

Phone or Email

 

Description of problem, Status, etc

 

 

 

 

 

 

 

Root cause analysis begins upon issue resolution; use commercially reasonable
efforts to complete within 5 business days

 

Initial escalation to AltiGen contact

 

Email

 

Chronology of events, Root cause, Preventive steps

 

Online support.  Cases can be opened on line through AltiGen’s partner portal
located at https://dealer.altigen.com. AltiGen will respond to and address on
line cases within the response times indicated above, on a best efforts basis,
excluding weekends and holidays.

 

Training.  In its sole discretion and for a mutually agreed to fee, AltiGen may
provide in-depth Product training to certain Fiserv and/or its Business
Partner’s employees from time-to-time and Fiserv will use its commercially
reasonable efforts to have appropriate support personnel attend such training
sessions to the extent such training will assist Fiserv and/or its Business
Partners in better supporting the End User.

 

22

--------------------------------------------------------------------------------


 

Website.  AltiGen will provide product information and technical tips at
https://dealer.altigen.com.  During the term of the Agreement AltiGen agrees to
provide no less than 2 full-time sales people/resources, to assist Fiserv and/or
its Business Partners with sales calls, demonstrations and marketing to End
Users.

 

Penalty.  In the event Fiserv determines (in its reasonable discretion) that
AltiGen has failed to meet (i) any of the response times twice within a thirty
(30) day period and (ii) other performance standards described in this
Exhibit and the Software Assurance Program (“Performance Standards”), Fiserv
shall notify AltiGen of such failure.  If AltiGen agrees with Fiserv, which
agreement shall not be unreasonably withheld or unduly delayed, AltiGen shall
reduce its invoice to Fiserv in the month immediately following the month in
which such failure occurred.  Such reduction shall equal [*****************].

 

23

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SOFTWARE ASSURANCE PROGRAM

 


ALTIGEN COMMUNICATIONS SOFTWARE ASSURANCE PLAN


 


SOFTWARE ASSURANCE PLAN


 

AltiGen offers an annual Software Assurance Plan for all Releases 5.1/5.2 and
later systems. Registered Software Assurance Plan customers are entitled to
receive all software patches, updates, and new releases for the applications
they are licensed and registered to use.

 


SOFTWARE ASSURANCE PLAN COVERAGE AND TERM


 

The software assurance plan covers:

 

·                  One year increments.

·                  The plans are purchased as part of product registration in
the dealer website, payment terms are used for purchases.

·                  The plan can be purchased at initial installation or on an
upgrade to a higher software release version, if not already covered by software
assurance.

·                  Plans are automatically renewed to prevent coverage from
expiring.

·                  Software assurance pricing is set out on the published price
list.

 

Note: Service Plan coverage is not available for 5.0a and earlier versions.

 

24

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TOLL FRAUD DISCLAIMER.  ALTHOUGH THE SOFTWARE MAY PROVIDE PASSWORDS AND BLOCKING
OPTIONS FOR CONTROLLING TELEPHONE USE, SUCH SOFTWARE DOES NOT PROVIDE A SECURITY
SYSTEM THAT WOULD PREVENT UNAUTHORIZED USE, AND ALTIGEN AND ITS LICENSORS
EXPRESSLY DISCLAIM ANY WARRANTY THAT SUCH SOFTWARE WILL PREVENT, OR CAN PREVENT,
UNAUTHORIZED AND/OR UNLAWFUL USE.  ALTIGEN AND ITS LICENSORS WILL HAVE NO
RESPONSIBILITY AND WILL NOT BE LIABLE FOR ANY UNAUTHORIZED OR UNLAWFUL USE,
INCLUDING WITHOUT LIMITATION LONG DISTANCE CHARGES, CRIMINAL OR CIVIL
LIABILITIES, OR DAMAGES.

 

U.S. Government End Users.  Use, reproduction, release, modification, or
disclosure of this commercial computer software, or of any related documentation
of any kind, is restricted in accordance with FAR 12.212 and DFARS 227.7202, and
further restricted by this Agreement.

 

[*]=CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

25

--------------------------------------------------------------------------------
